Citation Nr: 0916359	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-25 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder with an alcohol and substance abuse induced mood 
disorder.

2.  Entitlement to an increased disability rating for left 
mid foot arthritis with hallux valgus and hammertoe deformity 
of the 3rd, 4th and 5th toes, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for status 
post bunionectomy of the right foot with status post 
arthroplasty of the right 2nd toe and hammertoe deformity of 
the 4th and 5th toes.

4.  Entitlement to an initial increased rating for residual 
scars of the right foot, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
December 1983.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A personality disorder has been diagnosed.

2.  The Veteran's mood disorder is the result of his alcohol 
and substance abuse.

3.  The Veteran's left foot disability is manifested by 
degenerative arthritis of the tarsometatarsal joint and a 
hammertoe deformity of the 2nd, 3rd, 4th and 5th toes; there is 
full range of motion of the toes; the disability is no more 
than moderate in degree.

4.  The Veteran's right foot disability is manifested by 
tenderness and a hammertoe deformity of the 3rd, 4th and 5th 
toes; there is  normal dorsiflexion of the toes, but no 
plantar flexion of the toes; the disability is no more than 
moderately severe in degree.

5.  The Veteran's scars of the right foot are not painful or 
tender to palpation, do not affect muscle strength or 
function, do not cause limitation of motion of the foot or 
affect any joints, and do not exceed 6 square inches (39 sq. 
cm.).


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury for 
purposes of VA compensation. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  The Veteran's mood disorder was not incurred in or 
aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.301, 3.303 (2008).

3.  The criteria for a rating in excess of 10 percent for the 
Veteran's left mid foot arthritis with hallux valgus and 
hammertoe deformity of the 3rd, 4th and 5th toes have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5280, 5282, 5284 (2008).

4.  The criteria for a rating in excess of 20 percent for the 
Veteran's status post bunionectomy of the right foot with 
status post arthroplasty of the right 2nd toe and hammertoe 
deformity of the 4th and 5th toes have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5280, 5282, 5284 (2008).

5.  The criteria for a rating in excess of 10 percent for 
service-connected scars of the right foot have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

The Veteran filed a claim for service connection for 
personality disorder, and the medical evidence of record 
shows a diagnosis of personality disorder.  See July 2005 and 
September 2008 VA examination reports and November 2008 
addendum.  As a personality disorder is not a disease for 
which service connection may be granted, the Board concludes 
that any claim of entitlement to service connection for 
personality disorder cannot be granted as a matter of law.  
See 38 C.F.R. § 3.303(c) (2008); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Veteran also filed a claim for an alcohol and substance 
abuse induced mood disorder.  The Veteran does not contend 
and the evidence does not show that the Veteran's mood 
disorder became manifest in service or is related to service.  
Rather, the Veteran contends that he developed a mood 
disorder as a result of the pain and mental anguish he 
suffers from due to his service-connected bilateral foot 
disabilities.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a Veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), however, in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  The Federal Circuit also 
indicated that Veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  The Federal Circuit stated that 
such compensation would only result "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a Veteran's primary service- 
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  In addition, 
the Federal Circuit found that 38 U.S.C.A. § 1110 permits a 
Veteran to receive compensation for an alcohol-abuse or drug-
abuse disability acquired as secondary to, or as a symptom 
of, a Veteran's service-connected disability.  Compensation 
is precluded in only two situations: (1) for primary alcohol 
abuse disabilities; and (2) for secondary disabilities (such 
as cirrhosis of the liver) that result from primary alcohol 
abuse.  The Federal Circuit defined "primary" as meaning an 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.

VA outpatient treatment records show that the Veteran has 
undergone multiple substance abuse rehabilitations with 
subsequent relapses, including a hospitalization in 1993 at 
the VA Medical Center in Washington, DC for alcohol and 
substance abuse.  See outpatient treatment records from the 
VA Medical Center in Durham, North Carolina, Salisbury, North 
Carolina and Washington, DC.  Private treatment records also 
show the Veteran's reports and treatment for alcohol and 
substance abuse.  See treatment records from the Presbyterian 
Hospital and the Behavioral Health Center CMC-Randolph.

On VA examination in July 2005, the Veteran was diagnosed 
with alcohol abuse and a substance induced mood disorder.  On 
VA examination in September 2008, he was diagnosed with 
history of substance induced mood disorder, and polysubstance 
dependence in apparent remission.

A July 2006 treatment report from H.J., MD shows that the 
Veteran reported symptoms of anger outbursts, depression and 
irritable mood, mostly due to physical disabilities from foot 
surgery.  The physician diagnosed him with a mood disorder, 
due to a general medical condition, and alcohol dependence.  
The physician specifically noted that the Veteran had a 
medical condition and surgery while he was in the service, 
and that he developed symptoms which consist of mood disorder 
triggered and potentiated by the pain, and that the mood 
disorder was complicated by his use of alcohol, and that in 
his opinion, the issue is service-connected.  

H.J., MD opined that the Veteran's diagnosed mood disorder 
was developed as a result of his service-connected right foot 
disability, and that his alcohol abuse only complicated the 
disorder.  However, the Board finds that his opinion is less 
probative than that of the VA examiners because unlike the VA 
examiners, H.J, MD did not review the Veteran's entire claims 
file before rendering his opinion, and instead, based his 
findings on reported history from the Veteran.

The Board also notes that inasmuch as the Veteran claims to 
have a psychiatric disability, including depression, as a 
result of pain experienced from his service-connected right 
foot disability; the RO, in a December 2008 rating decision, 
granted the Veteran service connection for an adjustment 
disorder with mixed emotional features (anxiety and 
depression), secondary to his service-connected right foot 
disability.  An evaluation of 50 percent was assigned, 
effective November 24, 2004.

As the evidence of record shows that the Veteran's diagnosed 
mood disorder is due to his own alcohol and drug abuse, which 
is not shown to be secondary to a service-connected 
disability, the Veteran's claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2008).

Arthritis due to trauma, Diagnostic Code 5010, is rated using 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  Staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 

Left Foot Disability

In a May 1984 rating decision, the RO granted the Veteran 
service connection for left mid foot arthritis under 
Diagnostic Code 5003.  An evaluation of 10 percent was 
assigned, effective December 31, 1983.

In his October 2004 claim for an increased rating, the 
Veteran argued that he was entitled to an increased rating 
because his condition had gotten worse, and he had arthritis 
and pain in his feet.

In his July 2006 notice of disagreement, the Veteran claimed 
that the 10 percent rating he was assigned for his left foot 
condition did not take into consideration the functional loss 
caused by pain on movement under the provisions of Deluca v. 
Brown.

Having examined the evidence in this case, the Board 
concludes that the Veteran's left foot disability does not 
warrant a rating in excess of 10 percent.  

Although the Veteran's left foot disability does not warrant 
a compensable rating based on limitation of motion; the 
Veteran has been assigned a 10 percent rating under 
Diagnostic Code 5003 based on X-ray evidence of degenerative 
arthritis of the tarsometatarsal joint of the left foot.  
The Board also notes that the Veteran has complained that the 
left foot gets hot and easily fatigued, and that he has pain 
in the soles and balls of his foot at rest and during weight-
bearing.  He also reported using a cane for walking, 
difficulty walking or standing, difficulty driving and pain 
during bathing.  He has also reported pain in the foot with 
any strenuous activity.  Furthermore, on physical 
examination, the Veteran was noted to have an antalgic gait, 
favoring the right lower extremity in July 2005, and to walk 
with a limp in September 2008.  However, during both 
examinations, the Veteran's posture was noted to be normal.  
He was also noted to have full range of motion of all five 
toes and the first metatarsophalangeal joint on VA 
examination in July 2005 and September 2008.  In addition, 
both the July 2005 and September 2008 VA examiners noted that 
there was no pain on motion or additional loss of motion with 
repetitive use or during flare-ups.  The July 2005 examiner 
also noted that there was no additional functional limitation 
due to weakened movement, excess fatigability, 
incoordination, painful motion, pain with use, or during 
flare-ups.  Accordingly, the Board finds that the Veteran's 
subjective complaints of pain and functional limitations due 
to his left foot disability, are reflected in the currently 
assigned 10 percent evaluation, and an increased rating under 
DeLuca v. Brown is not warranted.

The Board also notes that the currently assigned 10 percent 
evaluation is the only evaluation available under Diagnostic 
Code 5280, for hallux valgus and 5284, for hammer toe.  Thus, 
a higher rating under either of these codes is not 
ascertainable.  

The Veteran's left foot disability may also be evaluated 
under Diagnostic Code 5284 which provides evaluations of 10, 
20, and 30 percent for moderate, moderately severe, and 
severe injuries of the foot respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  However, the Board finds that overall; 
the Veteran's disability picture for his left foot has been 
shown to be no more than moderate in degree.  

As discussed above, on VA examination in July 2005, there was 
full range of motion of all five toes with dorsiflexion and 
plantar flexion, with pain only noted on plantar flexion.  
There was no tenderness of the left foot on manipulation.  
There were hammertoe deformities of the 3rd, 4th and 5th toes 
and hallux valgus with twenty degrees valgus deviation of the 
left foot.  However, there was no unusual shoe wear pattern, 
skin changes or vascular changes, and there was no pes planus 
noted.  He was diagnosed at that time with bilateral bunions.  

During his most recent VA examination in September 2008, the 
examiner noted that there were hammertoe deformities of the 
2nd, 3rd and 4th toes that were mild.  There was full range of 
motion of the first metatarsophalangeal joint, and there was 
no hallux valgus.  The Veteran was not using any assistive 
devices or any corrective shoes, shoe inserts or braces.  The 
examiner also noted that the Veteran was working and that he 
had no problems with activities of daily living.  He 
diagnosed the Veteran with a hammertoe deformity of the left 
foot.  

Furthermore, although the Veteran has reported functional 
limitation due to flare-ups on increased use; these claims 
have not been described in terms of additional limitation of 
motion.  See DeLuca v. Brown, supra.  In summary, the 
Veteran's left foot disability is no more than moderately 
disabling, consistent with a 10 percent evaluation under 
Diagnostic Code 5284.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the left foot.  In 
addition, the doctrine of reasonable doubt is also 
inapplicable to this claim because the preponderance of the 
evidence is against the claim.

Right Foot Disability

In a May 1984 rating decision, the RO granted the Veteran 
service connection for the post operative residuals of a 
bunionectomy of the right foot, under Diagnostic Code 5280.  
A 10 percent evaluation was assigned, effective December 31, 
1983.

In October 2004, the Veteran underwent an arthroplasty of the 
2nd metatarsal head of the right toe for contracture of the 
joint, hammertoe, and metatarsal varus.  Subsequently, in an 
August 2005 rating decision, the RO granted the Veteran a 
temporary 100 percent evaluation from October 1, 2004, based 
on surgical treatment necessitating convalescence.  

In the same August 2005 rating decision, the RO granted the 
Veteran an increased rating of 20 percent, under Diagnostic 
Code 5284, effective January 1, 2005.  This was based on the 
evidence obtained from a July 2005 VA examination, as well as 
the additional medical evidence of record, both VA and 
private, showing that the Veteran had been followed 
extensively for complaints of increasing right foot pain, as 
well as X-rays of the right foot, showing the 2nd toe to be 
completely subluxed with joint dislocation.  

In his July 2006 notice of disagreement, the Veteran claimed 
that the 20 percent rating he was assigned for his right foot 
condition did not take into consideration the functional loss 
caused by pain on movement under the provisions of Deluca v. 
Brown.

The Veteran's right foot disability is currently rated as 20 
percent disabling under Diagnostic Code 5284, which provides 
evaluations of 10, 20, and 30 percent for moderate, 
moderately severe, and severe injuries of the foot 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Having examined the evidence in this case, the Board 
concludes that the Veteran's right foot disability does not 
warrant a rating in excess of 20 percent, as overall, the 
Veteran's disability picture for his right foot has been 
shown to be no more than moderately severe in degree.  

On VA examination in July 2005, the examiner indicated that 
there was tenderness on the ball of the right, plantar 
surface of the metatarsal head and over the right great toe 
metatarsophalangeal joint and 2nd toe.  The examiner also 
noted that the Veteran walked with an antalgic gait, limping 
on the right lower extremity, but his posture was normal.  
There was no unusual shoe wear pattern, skin or vascular 
changes or pes planus.  There were hammertoe deformities of 
the 3rd, 4th and 5th toes.  There was normal dorsiflexion of 
the right toes, but plantar flexion of the toes was absent, 
and there was pain on attempts to plantar flex the toes.  The 
examination did not show that there was additional 
significant orthopedic disability manifested by limitation of 
motion, restriction of activity or functional impairment 
caused by pain during periods of flare-up or when the body 
parts used repeatedly over a period of time.  The Veteran was 
diagnosed with a bunion of the right foot, status post 
bunionectomy with residuals and status post arthroplasty of 
the right 2nd toe with residuals.  

During his most recent VA examination in September 2008, 
there was full range of motion of the first 
metatarsophalangeal joint, and the examiner noted that there 
was no pain on motion or additional loss of motion with 
repetitive use or during flare-ups.  The Veteran was again 
noted to walk with a limp, but there was no hallux valgus.  
He was diagnosed again with a post operative bunionectomy of 
the right foot with residuals.

The Board also notes the Veteran's complaints during 
examination of stiffness and swelling in the right foot, pain 
in the foot during rest and with weight-bearing, and pain in 
the soles and balls of his feet, which increased with 
standing and walking.  He also reported flare-ups of pain 
when on his feet for one to two hours and with any strenuous 
activity, as well as difficulty standing 15 to 30 minutes or 
walking a quarter of a mile.  The Veteran also claimed that 
he was not able to work, that driving is difficult, and that 
it hurts him to bathe, due to his right foot disability.  In 
addition, on physical examination, the Veteran was noted to 
have an antalgic gait, favoring the right lower extremity in 
July 2005, and to walk with a limp in September 2008.  
However, during both VA examinations, the Veteran's posture 
was noted to be normal and there was no hallux valgus.  
Furthermore, although plantar flexion of the toes was absent, 
and there was pain on attempts to plantar flex the toes on 
examination in July 2005; there was normal dorsiflexion of 
the right toes and the examination did not show that there 
was additional significant orthopedic disability manifested 
by limitation of motion, restriction of activity or 
functional impairment caused by pain during periods of flare-
up or when the body parts used repeatedly over a period of 
time.  Moreover, as discussed above, on examination in 
September 2008, there was full range of motion of the first 
metatarsophalangeal joint, and the examiner noted that there 
was no pain on motion or additional loss of motion with 
repetitive use or during flare-ups.  Accordingly, the Board 
finds that the Veteran's subjective complaints of pain and 
functional limitations due to his right foot disability, are 
reflected in the currently assigned 20 percent evaluation, 
and an increased rating under DeLuca v. Brown is not 
warranted.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the right foot.  In 
addition, the doctrine of reasonable doubt is also 
inapplicable to this claim because the preponderance of the 
evidence is against the claim.

Scars of Right Foot

The rating criteria used to evaluate scars is found at 38 
C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 (2007).  
The Veteran is currently rated under Diagnostic Code 7804, 
which provides the criteria for superficial scars that are 
painful on examination.  The maximum rating available under 
Diagnostic Code 7804 is 10 percent; as such, an increased 
rating under this code is not available.  Despite the fact 
that the Veteran is already receiving the maximum rating of 
10 percent, consideration must be given to whether there are 
other manifestations of the service- connected scars that 
would support the assignment of a separate, compensable 
evaluation under another diagnostic code.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (impairments associated with a 
Veteran's service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation).

The Veteran was afforded a VA examination in July 2005.  At 
that time, he was noted to have a 4.5 cm x 0.3 cm scar on the 
right toe dorsally, which was darker than the surrounding 
skin, and a well-healed scar measuring 10 cm x 0.3 cm over 
the right great toe, which was also darker than the 
surrounding skin.  The scars were slightly tender to touch, 
but nonadherent, and not elevated or depressed.

The Veteran was afforded another VA examination in October 
2008.  At that time, he was noted to have a 3 inch scar on 
the medial aspect of the right foot in the first 
metatarsophalangeal joint area, and a 2.5 inch scar on the 
dorsum of the foot in the second metatarsophalangeal joint 
area that radiates into the second toe.  The examiner also 
noted that there was no pain, instability or tissue loss 
associated with either scar, and neither scar affected 
function of the foot.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 provides the 
criteria for rating disfiguring scars of the head, face, or 
neck and does not apply in this situation.  Diagnostic Code 
7801 rates scars that are deep, or that cause limited motion, 
based on the area of the scars.  The minimum compensable 
rating of 10 percent would require an area or areas exceeding 
6 square inches (39 sq. cm.).  Diagnostic Code 7802 rates 
scars that are superficial and that do not cause limited 
motion, based on the area of the scars, with an area or areas 
of 144 square inches (929 sq. cm.) or greater required to 
support the sole compensable rating of 10 percent.  
Diagnostic Code 7803 provides a 10 percent rating for a 
superficial, unstable scar, and Diagnostic Code 7805 provides 
for other scars to be rated based on the limitation of the 
affected part.

None of the evidence of record supports a separate, 
compensable rating under any of the above-described 
diagnostic codes.  Diagnostic Codes 7801 and 7802 do not 
apply because there is no evidence that the scars are deep or 
cause limited motion and furthermore, the measured areas of 
the scars do not meet that required for a compensable 
evaluation.  Diagnostic Codes 7803 and 7805 are not 
applicable because despite the fact that the scars were noted 
to be slightly tender to touch on examination in July 2005, 
there is no evidence of frequent loss of skin covering the 
scars; they have not been described as unstable; they do not 
affect muscle function or strength; and there is no evidence 
of limitation of motion of the foot due to the scars, and no 
evidence that the scars have affected any joints.  

Extraschedular Rating

The Board has considered whether this case should be sent to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The record reflects that the Veteran has not required 
frequent hospitalization for the disabilities of the left and 
right foot, including scars, and that the manifestations of 
the disabilities are those contemplated by the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment from each disability at issue would be 
in excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44.  

The record reflects that in January 2005, prior to the 
initial adjudication of the Veteran's claims, the Veteran was 
provided with the notice required by section 5103(a).  The 
Board notes that, even though these letters requested a 
response within 60 days, they also expressly notified the 
Veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).  The Board also notes 
that the Veteran was given the notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in August 2006, and that 
he was given the notice required by Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), in August 2008.  

Finally, the Board notes that Veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the Veteran has been 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claims.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the Veteran.


ORDER

Service connection for a personality disorder with an alcohol 
and substance abuse induced and mood disorder is denied.

An increased rating for left mid foot arthritis with hallux 
valgus and hammertoe deformity of the 3rd, 4th and 5th toes is 
denied.

An increased rating for the status post bunionectomy of the 
right foot with status post arthroplasty of the right 2nd toe 
and hammertoe deformity of the 4th and 5th toes is denied.

An initial increased rating for the residual scars of the 
right foot is denied.


REMAND

To be granted, a claim of entitlement to a TDIU rating must 
be supported by medical evidence that a claimant's service- 
connected disability or disabilities have rendered a Veteran 
unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a) (2008).  

The Board notes that as discussed above, in a December 2008 
rating decision, the RO granted the Veteran service 
connection  for an adjustment disorder with mixed emotional 
features (anxiety and depression), with an evaluation of 50 
percent.  Therefore, the Veteran now meets the schedular 
criteria for consideration of a TDIU.  However, the record 
does not contain a full medical opinion as to whether the 
Veteran is unable to secure and maintain gainful employment 
(physical or sedentary) in light of his service- connected 
adjustment disorder and bilateral foot disabilities.

The Board believes that additional information is required to 
determine the degree of industrial impairment resulting from 
the Veteran's service-connected adjustment disorder and 
bilateral foot disabilities.  See Beaty v. Brown, 6 Vet. App. 
532 (1994).

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
Veteran can perform work based on his current level of 
disability, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 1 
Vet. App. 326, 331-32 (1991) (citations omitted).  
Specifically, the record should contain an examination report 
that includes an opinion about this issue.  See Friscia.  A 
VA examining physician should generally address the extent of 
functional and industrial impairment due to the Veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).  If such evidence is absent from the record, 
the AMC/RO should take corrective action.  Id.

The medical records, at present, do not contain an adequate 
opinion whether the Veteran is unemployable as the result of 
his service-connected disabilities as opposed to his 
nonservice-connected disabilities.  While some of the VA and 
private treatment records contain indications that the 
Veteran is unemployable due to his service-connected 
disabilities, these records do not contain a full explanation 
or rationale for such a conclusion.  There are no examination 
reports of record that address the extent of functional and 
industrial impairment or ability to obtain or maintain 
substantially gainful employment due to the Veteran's 
service-connected adjustment disorder and bilateral foot 
disabilities.

In this regard, the Board notes that in a June 2005 
examination request submitted to the Salisbury VA Medical 
Center, the RO noted that the Veteran was claiming to be 
unemployable due to his service-connected disabilities, and 
as such, requested that the Veteran be given a general 
medical examination to determine if he also had nonservice-
connected disabilities which contributed to his inability to 
work.  The examiner was also requested to describe the extent 
of functional impairment due to each diagnosed disability and 
how that impairment impacted his physical and sedentary 
employment.  The record does not show that this general 
medical examination was ever completed.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Schedule the Veteran for a VA medical 
examination to determine the effect of his 
service-connected adjustment disorder and 
bilateral foot disabilities on his 
employability.  The examiner should 
generally address the extent of functional 
and industrial impairment due to the 
Veteran's service-connected adjustment 
disorder and bilateral foot disabilities.  
The claims file must be made available to 
and thoroughly reviewed by the examiner in 
connection with the examination.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service- 
connected adjustment disorder and 
bilateral foot disabilities.

In doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational background in 
determining whether he is unable to secure 
or maintain gainful employment in light of 
his service-connected adjustment disorder 
and bilateral foot disabilities (standing 
alone).  The examination report must 
include a complete rationale for all 
opinions and conclusions expressed.

2.  Thereafter, the RO should readjudicate 
the claim.  If the issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


